PER CURIAM.
Treesh appeals his judgment arid sentence for simple battery. His attorney filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), suggesting three issues for review. Our independent review of the record reveals error *10only m the imposition of court costs. We affirm in all other respects.
We strike the $2.00 cost imposed pursuant to section 943.25(18), Florida Statutes (1993), because it was not individually announced at sentencing, and the $35.00 cost for the court improvement fund. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA1995).
Mr. Treesh’s attorney also challenged probation conditions four, relating to the possession of weapons, and seven, relating to the excessive use of intoxicants, because they were not orally pronounced. In light of the recent ruling in State v. Hart, 668 So.2d 589 (Fla.1996), however, Mr. Treesh had constructive notice of those conditions and oral pronouncement was not necessary.
Affirmed; costs stricken in part.
THREADGILL, C.J„ and RYDER and SCHOONOVER, JJ., concur.